        Case 6:18-cv-00086-BMM Document 54 Filed 12/10/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 GARY L. QUIGG,
                                                     CV-18-86-H-BMM
                          Plaintiff,

       vs.                                           ORDER ADOPTING FINDINGS
                                                     AND RECOMMENDATIONS
 PAUL REES,

                          Defendant.




      Plaintiff Gary L. Quigg (“Quigg”) filed a Complaint against Defendant Paul

Rees (“Rees”). Doc. 2. Quigg suffered a herniated disc in an industrial accident in

1993. Doc. 53 at 1. Quigg alleges several claims against Rees related to the medical

treatment that Rees provided Quigg while Quigg was incarcerated at Montana State

Prison. Id. at 3.

      Rees filed a Motion for Partial Summary Judgment. Doc. 33. United States

Magistrate Judge John Johnston entered a Findings and Recommendations on this

motion. Doc. 53. Judge Johnston recommended that the Court grant Rees’s Motion

for Summary Judgment. Id. at 34−36.

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.          28 U.S.C.
        Case 6:18-cv-00086-BMM Document 54 Filed 12/10/20 Page 2 of 3



§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). The Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party does not object or when a party’s objections constitute only

perfunctory responses argued in an attempt to rehash the same arguments set forth

in the original response. Rosling v. Kirkegard, 2014 WL 693315, at *3 (D. Mont.

Feb. 21, 2014). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syraz, 235 F.3d

422, 427 (9th Cir. 2000).

      No    party   filed   objections   to       Judge   Johnston’s   Findings   and

Recommendations.      The Court will review Judge Johnston’s Findings and

Recommendations (Doc. 147) for clear error. Rosling, 2014 WL 693315, at *3.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Judge Johnston correctly identified that Rees met his burden of

proving “that there is an absence of evidence to support” Quigg’s claims of

deliberate indifference. Doc. 53 at 34 (citing Oracle Corp., 627 F.3d 376, 387 (9th

Cir. 2010)). Judge Johnston correctly determined that Quigg failed to establish that

                                              2
       Case 6:18-cv-00086-BMM Document 54 Filed 12/10/20 Page 3 of 3



there exists a genuine is of material fact. Id. The Court adopts Judge Johnston’s

Findings and Recommendations (Doc. 147) in full.

            Accordingly, IT IS ORDERED:

      1. Defendant’s Motion for Summary Judgment (Doc. 33) is GRANTED.

      2. The Clerk of the Court shall enter judgment and close this matter.

      4. The Clerk of the Court shall have the docket reflect that the Court certifies

      pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure that

      any appeal of this decision would not be taken in good faith.

            Dated the 10th day of December, 2020.




                                             3
